Citation Nr: 0621470	
Decision Date: 07/21/06    Archive Date: 08/02/06

DOCKET NO.  04-00 691	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a rating in excess of 50 percent for post-
traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Vella Camilleri, Associate Counsel


REMAND

Having reviewed the entire record in this case, the Board 
finds that further development is needed before a decision 
can be issued on the merits of the claim.  Further 
development would ensure that the veteran's due process 
rights, including those associated with the duties to notify 
and assist, are met.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 
(2005).  The specific bases for the remand are set forth 
below.

The veteran has appealed the RO's December 2001 rating 
decision, which continued a 50 percent evaluation for PTSD 
pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9411 (2005).  
In conjunction with his claim for increased rating, the 
veteran underwent a VA compensation and pension (C&P) mental 
disorder examination in November 2001.  The veteran was 
diagnosed with PTSD, moderate to severe; major depression, 
secondary to PTSD, recurrent, moderate severity; and panic 
disorder without agoraphobia.  The VA examiner assigned a 
Global Assessment of Functioning (GAF) score of 48, which 
falls within the range of scores that represent serious 
symptoms (e.g. suicidal ideal, severe obsessional rituals, 
frequent shoplifting) or any serious impairment in social, 
occupational, or school functioning (e.g. no friends, unable 
to keep a job).  See Diagnostic and Statistical Manual of 
Mental Disorders, Fourth Edition, Washington, D.C., American 
Psychiatric Association (1994) (DSM-IV).  The examiner noted 
that he had assigned a score in the upper 40s to indicate the 
seriousness of the veteran's symptoms and the effort it was 
taking him to maintain on-the-job and family functioning.  
The examiner also noted that the veteran had curtailed much 
of his interest, activity and involvement in life around him 
in an effort to keep functioning at work, but that his work 
performance had been suffering as a result of impaired 
concentration, slow work pace, and troubled relationships 
with fellow employees.  The examiner also opined that he did 
not think the veteran could manage his own finances without 
running a very real risk of adding to his problems.  

VA's duty to assist requires a "thorough and contemporaneous 
medical examination" that is sufficient to ascertain the 
current level of disability.  Floyd v. Brown, 9 Vet. App. 88, 
93 (1995).  Providing a new examination is required under 
this duty when a veteran claims his condition has worsened 
and the available 


evidence is too old for an adequate evaluation of the 
veteran's current condition.  See Weggenmann v. Brown, 5 Vet. 
App. 281, 284 (1993).  The VA examination conducted in 
November 2001 is now over four years old.  In light of the 
foregoing, fundamental fairness warrants a new C&P 
examination to better ascertain the current severity of the 
veteran's PTSD.  The veteran is hereby notified that it is 
his responsibility to report for the examination and to 
cooperate in the development of the case.  The consequences 
of a failure to report for a VA examination without good 
cause may include denial of the claim.  38 C.F.R. §§ 3.158 
and 3.655 (2005).

Accordingly, the case is REMANDED to the RO via the Appeals 
Management Center (AMC) in Washington, D.C., for the 
following action:

1.  Obtain the veteran's VA treatment 
records since December 2001.

2.  Schedule the veteran for a VA 
examination to determine the current 
severity of his service-connected PTSD.  
The veteran's claims folder and a copy of 
this remand should be available to the 
examiner.  All appropriate tests and 
studies should be accomplished, and all 
clinical findings should be reported in 
detail.

3.  Thereafter, readjudicate the claim.  
If the benefit sought on appeal is not 
granted, issue an updated Supplemental 
Statement of the Case (SSOC) and give the 
veteran and his representative an 
appropriate amount of time to respond to 
it.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the U.S. Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2005).


_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).

 
